


110 HR 6351 IH: To amend the Public Health Service Act to reauthorize the

U.S. House of Representatives
2008-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6351
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2008
			Mr. Space (for
			 himself and Mr. Childers) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to reauthorize the
		  National Health Service Corps Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the 21st
			 Century Rural Health Care Act.
		2.Reauthorization
			 of National Health Service Corps ProgramSection 338(a) of the Public Health Service
			 Act (42 U.S.C. 254k(a)) is amended by striking such sums as may be
			 necessary for each of the fiscal years 2002 through 2006 and inserting
			 $250,000,000 for each of the fiscal years 2009 through
			 2013.
		3.Definition of
			 accredited training programs with an integrated rural track for purposes of
			 Medicare graduate medical education payments
			(a)In
			 generalSection
			 1886(h)(4)(H)(iv) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(H)(iv)) is
			 amended by adding at the end the following new sentence:
				
					For purposes of this clause, the term
			 accredited training program with an integrated rural track means
			 an accredited medical residency training program located in an urban area which
			 offers a curriculum for family practice for all residents in the program that
			 meets the following requirements:(I)A minimum of 4
				block months of rural rotations in rural public health and community health
				settings, during each of which, the resident is in a rural area for 4 weeks or
				a month.
					(II)A minimum of 3
				months of obstetrical training, or an equivalent longitudinal
				experience.
					(III)A minimum of 4
				months of pediatric training that includes neonatal, ambulatory, inpatient, and
				emergency department experiences through rotations, or an equivalent
				longitudinal experience.
					(IV)A minimum of 2
				months of emergency medicine rotations, or an equivalent longitudinal
				experience.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to payments to hospitals for cost reporting periods beginning on or after
			 January 1, 2010.
			
